DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-7 ae rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the embodiment of figure 7 for the claimed limitation of “the plurality of conducting materials collectively extending an entire vertical length of the spacers”, as recited in claim 1, because figure 2 of the present application depicts that the plurality of conducting materials do not extend the entire vertical length of the spacers.  Also, paragraph [0054] of publication 2019/0296109 of the present application 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake (2007/0187767) in view of Chou et al. (2008/0207000), Nagai (7,969,008) and Tsui (5,891,799). 
a gate structure 1044;
spacers 106 formed adjacent the gate structure; 
source/drain regions 109 formed over a semiconductor substrate 100 and adjacent a portion of the spacers; 
an inter-level dielectric (ILD) layer 114  or 114/115 formed over the source/drain regions 6; and 
a plurality of conducting materials 110, 113, 117 extending laterally from a first edge (the right edge) to a second edge (the left edge) of an upper surface of the source/drain regions 109, the plurality of conducting materials collectively (the conducting materials as a whole or as a group) extending an entire vertical length of the spacers 106,
wherein one conducting material 113 of the plurality of conducting materials directly contacts a lower section of vertical sidewalls of the spacers 106 formed adjacent the gate structure and directly contacts a slanted vertical sidewall of the ILD layer (at the corner of insulating layer 114), and 
wherein the plurality of conducting materials collectively (the conducting materials as a whole or as a group) form an inverted T-shaped configuration.
Yasutake do not explicitly state that insulating layer 114 is used as an inter-level dielectric (ILD) layer.
Nagai teaches in figure 8 and related text forming barrier layers IL21, IL22 and IL23 of silicon oxide.

Yasutake, Nagai and Tsui are analogous art because they are directed to semiconductor devices comprising inter-level dielectric (ILD) layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yasutake because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form barrier dielectrc layer 114 and dielectric layer 115 of silicon oxide, as taught by Nagai and Tsui, in the device of Yasutake, in order to simplified the processing the device.
The formation of barrier dielectric layer 114 and dielectric layer 115 of silicon oxide, as taught by Nagai and Tsui, and as required to obtain the combined device of Yasutake, produces a structure which is not distinct from a structure obtained by forming only one dielectric layer of silicon oxide.  It is well within the skills of an artisan to form barrier dielectric layer 114 and dielectric layer 115 of silicon oxide of Yasutake as one layer an in one processing step.
“Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear”.


Regarding the claimed limitation of the plurality of conducting materials collectively extending an entire vertical length of the spacers and form an inverted T-shaped configuration, Yasutake teaches said limitation, as discussed above.
In the alternative, Chou et al. teach in figure 9 and related text plurality of conducting materials 92, 94 collectively extending an entire vertical length of the spacers and form an inverted T-shaped configuration.
Chou et al., Yasutake, Nagai and Tsui are analogous art because they are directed to semiconductor devices comprising inter-level dielectric (ILD) layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yasutake because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the plurality of conducting materials collectively extending an entire vertical length of the spacers and forming an inverted T-shaped configuration, as taught by Chou et al., in the device of Yasutake, in order to improve the conductivity of the device and in order to prevent electro migration of the conductive contact of the device.
Regarding claim 5, Yasutake, Nagai and Tsui teach substantially the entire claimed structure, as applied to claim 1 above, except the plurality of conducting materials includes three conducting materials.
Chou et al. teach in figure 9 and related text plurality of conducting materials includes three conducting materials 92, 94.

It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the plurality of conducting materials to include three conducting materials, as taught by Chou et al., in the modified device of Yasutake, in order to improve the device characteristics and preventing electro-migration by using conventional Ti/TiN barrier layer.

Regarding claim 6, the combined devices include the first conducting material includes titanium (Ti), the second conducting material includes titanium nitride (TiN), but does not include the third conducting material includes Tungsten (W).  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third conducting material to include Tungsten (W) in prior art’s device in order to improve the conductivity of the device.

Regarding claim 7, the combined device include first conducting material contacts the source/drain regions.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
1/9/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800